U.S. Department of Justice

FiGitived States Attorney
U.S. DIS PDEs eHOf Maryland

 

 

GISTRICTT Cr MARYLARN
Jeffrey J. Bani = 136 Sete: ha treet DIRECT: 410-209-4982
Assistant United States Attorney 20 3 OCT Bre Watt ‘ BE " MAIN: 410-209-4800
Jeffrey. izant @Qusdoj.gov CLERK’ Galtipiere HO 20201-3119 FAX: 410-962-0716

Af BAUTIMORE
BY eptember 17, 2019

Michael S. Oppenheimer, Esq.
Training Director

Office of the Federal Public Defender
100 South Charles Street

Tower II, 9th Floor

Baltimore, Maryland 21201
michael_oppenheimer@fd.org

BY ELECTRONIC AND U.S. MAIL
Re: United States v. Eric Arnette Smith, Criminal No. RDB-19-0185-1
Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (the
“Agreement”) that has been offered to your client, Eric Arnette Smith (hereinafter the
“Defendant”), by the United States Attorney’s Office for the District of Maryland (the “Office”).
If the Defendant accepts this offer, please have the Defendant execute if in the spaces provided
below. If this offer has not been accepted by Tuesday, October 1, 2019, it will be deemed
withdrawn, The terms of the Agreement are as follows:

Offense(s) of Conviction
1, The Defendant agrees to plead guilty to Count Two of the Indictment charging the
Defendant with possession with intent to distribute 500 grams or more of a mixture and substance
containing a detectable amount of cocaine, in violation of 21 U.S.C. § 841{a)(1). The Defendant
admits that the Defendant is, in fact, guilty of the offense(s), and will so advise the Court.

Elements of the Offensefs)

2. The elements of the offense(s) to which the Defendant has agreed to plead guilty,
and which this Office would prove if the case went to trial, are as follows.

Count Two: Possession with Intent to Distribute Over 500 Grams of Cocaine

a. That during the period of time alleged in the Indictment, in the District of
Maryland —

Rev. August 2018
i. | The Defendant knowingly or intentionally possessed a controlled
substance;

ii. The Defendant intended to distribute the controlled substance;

iii. The substance was, in fact, cocaine, a Schedule II controlled
substance; and

iv. The weight of the cocaine was at least 500 grams.

Penalties

3. The penalties provided by statute for the offense(s) to which the Defendant is
pleading guilty are as follows:

 

 

 

 

 

 

 

 

 

 

 

Min. ; Max. | Supervised | Max. Special
Count Statute ._| Prison {| Prison | Release Fine Assessment
Two 21 U.S.C. 5 years | 40 years |Min: 4 years [$5 million 18 U.S.C.
§ 841(a)(1), (b)(1)(B) Max: 5 years § 3013(a): $100
a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons

has sole discretion to designate the institution at which it will be served.

b. Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664. .

d. Payment: If a fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due. ,

e. Forfeiture. The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial! Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (i) the full amount of the fine or restitution is
nonetheless due and owing immediately; (ii) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (iii) the United States may fully employ all powers to

Rev. August 2018
2
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Waiver of Rights

4. The Defendant understands that, by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

a. If the Defendant had pleaded not guilty and persisted in that plea, the
Defendant would have had the right to a speedy jury trial with the close assistance of competent
counsel. That trial could be conducted by a judge, without a jury, if the Defendant, this Office,
and the Court ail agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

c. If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government’s witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

d. The Defendant would have the right to testify in the Defendant’s own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

e. If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed that would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court’s decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” provisions

Rev, August 2018
3
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced case, and the Court will find the Defendant
guilty.

h. By pleading guilty, the Defendant also will be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that, if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal! and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. §§ 3551-3742 (excepting 18 U.S.C. §§ 3553(b)(1) and 3742(e)) and 28
U.S.C. §§ 991-98. The Defendant further understands that the Court will impose a sentence
pursuant to the Sentencing Reform Act, as excised, and must take into account the advisory
guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulation

6. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

Count Two: Possession with Intent to Distribute Over 500 Grams of Cocaine
a. This Office and the Defendant further stipulate agree that, pursuant to
United States Sentencing Guidelines (“U.S.S.G.”) §2D1.1(c)(8), the applicable base offense level

for Count Two is 24 because the Defendant’s offense involved between 500 grams and 2 kilograms
of cocaine.

Rev. August 2018
Career Offender

b. This Office and the Defendant further stipulate and agree that, pursuant to
U.S.S.G. §4B1.1(a), the Defendant is a career offender because the Defendant was at least 18 years
old at the time of the offense of conviction, the offense of conviction is a felony controlled
substance offense, and the Defendant has at least two prior felony convictions of a controlled
substance offense.

c. This Office and the Defendant further stipulate and agree that, pursuant to
U.S.S.G. §4B1.1(b), the Defendant’s total offense level is 34 because the defendant is a career
offender and the statutory maximum term of imprisonment for the offense of conviction is more
than 25 years.

Acceptance of Responsibility

d. This Office does not oppose a 2-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.S.G. §3E1.1(a), based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office agrees to make a motion pursuant to U.S.S.G. §3E1.1(b) for an additional 1-
level decrease, in recognition of the Defendant’s timely notification of the Defendant’s intention
to enter a plea of guilty. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. §3E1.1(a) and may decline to make a motion pursuant to U.S.S.G. §3E1.1(b), if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offenses; (iii) gives conflicting statements about the Defendant’s involvement
in the offenses; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement in any way.

e. Accordingly, the Defendant’s final offense level would be 31.

7. This Office and the Defendant further stipulate and agree that, pursuant to U.S.S.G.
§4B1.1(b), the Defendant’s Criminal History Category is VI, because the Defendant is a career
offender under §4B1.1(a).

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Rule 11(c)(1)(C) Plea

9. This Office and the Defendant stipulate and agree pursuant to Federal Rule of
Criminal Procedure 11(c)(1)(C) that a sentence of 87 months’ imprisonment in the custody of
the Bureau of Prisons and a 5-year term of supervised release is the appropriate disposition of
this case, taking into consideration the nature and circumstances of the offense, the Defendant’s
criminal history, and all of the other factors set forth in 18 U.S.C. § 3553(a). This Agreement does
Rev. August 2018 |

5
not affect the Court’s discretion to impose any lawful fine or to set any lawful conditions of
supervised release. In the event that the Court rejects this Agreement, except under the
circumstances noted below, either party may elect to declare the Agreement null and void. Should
the Defendant so elect, the Defendant will be afforded the opportunity to withdraw his plea
pursuant to the provisions of Federal Rule of Criminal Procedure 11(c)(5). The parties agree that,
if the Court finds that the Defendant engaged in obstructive or unlawful behavior and/or failed to
acknowledge personal responsibility as set forth herein, neither the Court nor this Office will be
bound by the specific sentence contained in this Agreement, and the Defendant will not be able to ©
withdraw his plea.

Obligations of the Parties

10. At the time of sentencing, this Office and the Defendant reserve the right to
advocate for a reasonable fine and/or any reasonable condition of supervised release considering
any appropriate factors under 18 U.S.C. § 3553(a). This Office and the Defendant reserve the right
to bring to the Court’s attention all information with respect to the Defendant’s background,
character, and conduct that this Office or the Defendant deem relevant to sentencing, including the
conduct that is the subject of any count of the Indictment. At the time of sentencing, this Office
will move to dismiss any open count against the Defendant.

Forfeiture

11. The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property derived
from, or otherwise involved in, the offense.

a. Specifically, but without limitation on the Government's right to forfeit all
property subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United
States all of the Defendant’s right, title, and interest in the following items that the Defendant
agrees constitute money, property, and/or assets derived from or obtained by the Defendant as a
result of, or used to facilitate the commission of, the Defendant’s illegal activities:

i. Six hundred dollars in United States currency.

b. The Defendant agrees to consent to the entry of an Order of Forfeiture for
the property described in the above subparagraph and waives the requirements of Federal Rules of
Criminal Procedure 11(b)(1)(J), 32.2, and 43(a) regarding notice of the forfeiture in the charging
instrument, advice regarding forfeiture during the change of plea hearing, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment.

c. The Defendant agrees to assist fully in the forfeiture of the above property.
The Defendant agrees to disclose all assets and sources of income, to consent to all requests for
access to information related to assets and income, and to take all steps necessary to pass clear title
to the forfeited assets to the United States, including executing all documents necessary to transfer
such title, assisting in bringing any assets located outside of the United States within the

Rev. August 2018
jurisdiction of the United States, and taking whatever steps are necessary to ensure that assets
subject to forfeiture are made available for forfeiture.

d. The Defendant waives all challenges to any forfeiture carried out in
accordance with this Agreement on any grounds, including any and all constitutional, legal,
equitable, statutory, or administrative grounds brought by any means, including through direct
appeal, habeas corpus petition, or civil complaint. The Defendant will not challenge or seek review
of any civil or administrative forfeiture of any property subject to forfeiture under this Agreement,
and will not assist any third party with any challenge or review or any petition for remission of
forfeiture.

Public Benefits in Drug Cases

12. The Defendant understands and acknowledges that, under 21 U.S.C. §§ 862 and
862a, a person who has been convicted of a federal offense involving the distribution or possession
of controlled substances may be denied certain federal and state benefits such as loans, grants, or
food stamps.

Defendant’s Conduct Prior to Sentencing and Breach

13. Between now and the date of sentencing, the Defendant will not engage in conduct
that constitutes obstruction of justice under U.S.S.G. §3C1.1; will not violate any federal, state, or
local law; will acknowledge guilt to the probation officer and the Court; will be truthful in any
statement to the Court, this Office, law enforcement agents, and probation officers; will cooperate
in the preparation of the presentence report; and will not move to withdraw from the plea of guilty
or from this Agreement.

14, ‘If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (a) this Office will be free from its obligations under this Agreement; (b) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C);
and (c) in any criminal or civil proceeding, this Office will be free to use against the Defendant all
statements made by the Defendant and any of the information or materials provided by the
Defendant, including statements, information, and materials provided pursuant to this Agreement,
and statements made during proceedings before the Court pursuant to Rule 11. A determination
that this Office is released from its obligations under this Agreement will not permit the Defendant
to withdraw the guilty plea. The Defendant acknowledges that the Defendant may not withdraw
the Defendant’s guilty plea—even if made pursuant to Rule 11(c)(1)(C}-if the Court finds that
the Defendant breached the Agreement. In that event, neither the Court nor the Government will
be bound by the specific sentence or sentencing range agreed and stipulated to herein pursuant to
Rule 11(c)(1}(C).

Rev. August 2018
Waiver of Appeal

15. _In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute to which the Defendant is pleading guilty is unconstitutional, or on the ground that
the admitted conduct does not fall within the scope of the statute, to the extent such challenges
legally can be waived.

b. The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal a sentence imposed in accordance with Paragraph 9 of
this Agreement (including any term of imprisonment, term or condition of supervised release, fine,
or order of forfeiture) for any reason (including the establishment of the advisory sentencing
guidelines range, the determination of the Defendant’s criminal history, the weighing of the
sentencing factors, and any constitutional challenges to the calculation and imposition of any term
of imprisonment, term of supervised release, condition of supervised release, fine, or order of
forfeiture).

16. The Defendant waives any and all rights under the Freedom of Information Act
relating to the investigation and prosecution of the above-captioned case and agrees not to file any
request for documents from this Office or any investigating agency.

Consequences of Vacatur, Reversal, or Set-Aside

17. Ifa conviction entered pursuant to this Agreement is vacated, reversed, or set aside
for any reason, then this Office will be released from its obligations under this Agreement, and
any prosecution that is not time-barred as of the date of the signing of this Agreement (including
any counts this Office has agreed to dismiss) may be commenced or reinstated against the
Defendant, notwithstanding the expiration of the statute of limitations between the signing of this
Agreement and the commencement or reinstatement of such prosecution. The Defendant agrees
to waive all defenses based on the statute of limitations with respect to any prosecution that is not
time-barred on the date this Agreement is signed, and any applicable statute of limitations will be
tolled from the date of this Agreement until 120 days after the vacatur, reversal, or set aside
becomes final. The Defendant waives any defenses based on double jeopardy, pre-indictment
delay, or the Speedy Trial Act.

Court Not a Party

18. The Defendant expressly understands that the Court is not a party to this
Agreement. In the federal system, the sentence is imposed by the Court, and the Court is under no
obligation to accept this Agreement. In the event the Court rejects this Rule 11(c)(1)(C) plea
agreement, pursuant to Rule 11(c}(5)(C), the Defendant will be informed that he may withdraw
his plea. If the Defendant persists in the guilty plea thereafter, the Defendant understands that the
Rev. August 2018

8
disposition of the case may be less favorable than that contemplated by this Agreement. The
Defendant understands that neither this Office, his attorney, nor the Court can make a binding
prédiction or promise that the Court will accept this Agreement. The Defendant agrees that no one
has made such a binding prediction or promise.

Entire Agreement

19. This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties, and approved by the Court.

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me proinptly.

Sincerely,

Robert K. Hur
United States Attorney

By: flac ()- LA nh
ie eyld. Izant N
ssistant United States Attorney

I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and | voluntarily agree to it. Specifically, J have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.

19 | 20/9 Author

Date Eric Amette Smith

I am the Defendant’s attorney, [ have carefully reviewed every part of this Agreement,
including the Sealed Supplement, with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one. |

   

Rev. August 2018
ATTACHMENT A
STATEMENT OF FACTS

The undersigned parties stipulate and agree that, if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Eric Arnette Smith, a/k/a Pap (“Smith”), was 47 years old, and a resident of Hagerstown,
in Washington County, Maryland.

On October 4, 2012, Smith was convicted in the Circuit.Court of Maryland for Frederick
County of conspiracy to possess with intent to distribute controlled dangerous substances, and
ultimately was sentenced to 29 years’ imprisonment, to be followed by 3 years’ probation. Smith
was released to parole on March 20, 2018. ,

Following his release, Smith began living in a Hagerstown apartment being rented by
Kevia Charisse Price, who—on June 24, 2016—had been convicted of third-degree possession
with intent to sell narcotics in Queens County Criminal Court in New York City.

In the months after Smith’s release, law enforcement received information indicating that
he was distributing cocaine from the apartment where he and Price were living. The information
that law enforcement received also indicated that Smith had been acquiring cocaine in New York
City. Law enforcement subsequently obtained a court order authorizing the collection of location
data for a cell phone associated with Smith. The data showed that, roughly every two weeks,
Smith would travel from Hagerstown to New York and stay there for approximately 3 or 4 days
before returning to Hagerstown.

Just before December 15, 2018, investigators leamed that Smith and Price would be
traveling to New York City, where Smith intended to purchase a kilogram of cocaine. Officers
then contacted the management company that leased the Hagerstown apartment to Price, and
obtained the company’s permission to conduct a canine scan of the common interior hallway in
which the door to the apartment was located.

Law enforcement then conducted surveillance outside the Hagerstown apartment building.
On December 16, 2018, after Smith and Price left the building, law enforcement conducted the
canine scan of the common hallway. During the scan, the canine positively alerted at the door to
their apartment, suggesting the presence of controlled substances or odors therefrom. Officers
continued physical surveillance of the building until December 18, 2018, when they observed
Smith, Price, and a third individual return to the building.

The next day, December 19, 2018, law enforcement executed a search warrant at the
apartment. Upon entry, officers located Smith and Price in the master bedroom. Officers searched
the bedroom, including a walk-in closet that contained both men’s and women’s clothing. Inside
the closet, officers located a locked safe that was partially enclosed by a white garbage bag.
Officers eventually located the keys to the safe on top of a nightstand that was within a few feet of

1
where they initially found Smith. The keys were next to Smith’s cell phone, which officers later
determined was the same phone they had been tracking. In a drawer of the nightstand, officers
found Smith’s wallet, which was lying next to a small digital scale with suspected cocaine residue
on its surface. ,

Using the keys located on top of Smith’s nightstand, officers opened the closet safe and
found 6 folded $100 bills—amounting to $600 in U.S. currency—tying on top of a number of
plastic bags. Directly underneath the currency, officers found 2 clear plastic bags containing a tan
crystalline substance that appeared to be cocaine. The clear bags were, in turn, lying on top of a
black plastic bag, from which officers seized 4 additional plastic bags, each of which contained a
large amount of a white powdery substance that also appeared to be cocaine.

The substances recovered from each of the plastic bags were field tested, and the field test
results indicated the presence of controlled dangerous substances. The substances were later
analyzed. by the Maryland State Police Forensic Sciences Division, which confirmed that the 6
plastic bags recovered by law enforcement contained a cumulative total of approximately 800
grams of cocaine,

Smith was arrested and charged with various narcotics-related offenses in Washington
County, where he was then detained, In arecorded phone call that Smith placed from the detention
facility on December 20, 2018, Smith referred to the seized cocaine and stated, “[T]hey know that
shit was mine.” Officers later searched Smith’s cell phone, and found that it contained numerous
messages relating to the distribution of cocaine.

Accordingly, Smith hereby stipulates and agrees that he possessed the 800 grams of
cocaine with the intent to distribute it.

SO STIPULATED:

 

; ey. Izant
Assistani United States Attorney

Acse bw

Eric Arnette Smith
Defendant

Michael S. Hhpenheimer, Esq.
Counsel for Defendant

Rev. August 2018
